Leventritt, J.
It is quite apparent from the survey that the required number of consents within the prohibited distance has not been secured. Even could the respondent’s erroneous claim of measurements be accepted, it would still remain that several of the improperly acknowledged consents necessary to make the requisite two-thirds have been obtained by fraud and misrepresentation and must, therefore,0 be disregarded. . The misstatements were willful and of material facts and compel a revocation of the certificate. (Kessler v. Cashin, L. J., June 11, 1900.) The application is granted as of the date of the filing of the petition. (Lyman v. Monahan, 28 Misc. 408, 48 App. Div. 275.)